EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John M. Rogitz (Reg. No. 67,641) on 6/7/2021.
The application has been amended as follows: 

Rewrite claim 1 as follows:
1. An apparatus comprising a coordinating device, the apparatus comprising: 
at least one processor; and
storage accessible to the at least one processor and comprising instructions executable by the at least one processor to:
present a graphical user interface (GUI) on a display, the GUI being usable to configure one or more settings related to a network, the GUI comprising an option that is selectable by an end user a single time to enable the coordinating device to transmit commands to Internet of things (IoT) devices already communicating with the coordinating device to configure the IoT devices already communicating with the coordinating device to communicate peer-to-peer using non-Wi-Fi communication for configuration of settings of one or more new IoT devices joining the network;
identify a first the network;
discovery 
responsive to the identification and the detection and based on selection of the option, transmit data to the first IoT device for integration of the first IoT device into the network, the data indicating one or more settings already applied at a second IoT device different from the first IoT device.

Cancel claims 6;

Cancel claim 7;

Rewrite claim 9 as follows:
9. The apparatus of Claim [[6]]1, wherein the apparatus [[is]]comprises the second IoT device, and wherein the second IoT device transmits the data to the first IoT device via peer-to-peer wireless communication and without the second IoT device communicating with any other device to access the data, the data stored locally at the second IoT device.

Cancel claim 10;

Rewrite claim 11 as follows:
11. A method, comprising:
presenting a graphical user interface (GUI) on a display of a coordinating device, the GUI being usable to configure one or more settings related to a network, the GUI comprising an option that is selectable by an end user to enable the coordinating device to transmit commands to Internet of things (IoT) devices already communicating with the coordinating device to configure the IoT devices already communicating with the coordinating device to communicate peer-to-peer using non-Wi-Fi communication for configuration of settings of one or more new IoT devices joining the network;
identifying a first ing[[ed]] to [[a]]the network; 
detecting, using one or more discovery 
responsive to the identifying and the detecting and based on selection of the option, transmitting data to the first IoT device that indicates one or more settings already applied at a second IoT device different from the first IoT device[[,]].

Rewrite claim 18 as follows:
18. At least a first comprising a coordinating device, the at least first device comprising:
at least one processor; and
storage accessible to the at least one processor and comprising instructions executable by the at least one processor to:
present a graphical user interface (GUI) on a display, the GUI being usable to configure one or more settings related to a network, the GUI comprising an element at which a threshold distance is specifiable by an end user, the threshold distance defining a maximum distance that settings configuration data will be transmitted by one or more Internet of things (IoT) devices already on the network to one or more other IoT devices joining the network;
use one or more discovery determine which communication protocol(s) a second joining the network supports for communication with other IoT devices; and
based on the determination, transmit first data within the threshold distance and to the second device for integration of the second device into the network, the first data indicating one or more settings already applied at another IoT device




Cancel claim 20;

Cancel claim 24;

Rewrite claim 25 as follows:
25. The method of Claim [[24]]11, wherein the data is transmitted by the second IoT device, and wherein the GUI comprises an element at which a threshold distance can be specified by the end user, the threshold distance defining a maximum distance that the data will be transmitted by the second IoT device, wherein the maximum distance that the data will be transmitted by the second IoT device is less than the maximum distance that the second IoT device is capable of transmitting the data.

Rewrite claim 26 as follows:
26. The method of Claim 11, wherein the option is a first option, and wherein es[[ing]] a[[n]]second option that is selectable to command the first IoT device to disable its Wi-Fi transceiver and instead communicate using a different transceiver.

Cancel claims 36;

Cancel claim 37;

Rewrite claim 38 as follows:
38. The apparatus of Claim [[37]]1, wherein the GUI comprises an element at which a threshold distance is specifiable by the end user, the threshold distance already on the network to provide the respective IoT device’s settings configuration data to one or more other IoT devices joining the network.

Rewrite claim 39 as follows:
39.  The apparatus of Claim [[37]]1, wherein the option is a first option, and wherein the GUI comprises a second option that is selectable to command each respective IoT device already on the network to disable the respective IoT device’s Wi-Fi transceiver and instead communicate using a different transceiver.

Rewrite claim 40 as follows:
40. The at least first [[IoT]] device of Claim 18, wherein the GUI is a first GUI, and 
present a second second GUI being usable to configure one or more settings of the second second GUI comprising an option that is selectable by [[an]]the end user to configure the second second 

Cancel claim 41;

Rewrite claim 42 as follows:
at least first [[IoT]] device of Claim 18, comprising a Wi-Fi transceiver accessible to the at least one processor, wherein the instructions are executable to:
receive a command from [[a]]the coordinating device to disable the Wi-Fi transceiver and instead communicate using a different transceiver; and
based on receipt of the command, disable the Wi-Fi transceiver and communicate using the different transceiver.

Add new Claim 43 as follows:
43.	(new)	The apparatus of Claim 1, comprising the display.

Add new Claim 44 as follows:
44.	(new)	The apparatus of Claim 43, comprising at least one network transceiver useable to communicate over the network.

Add new Claim 45 as follows:
45.	(new)	The apparatus of Claim 1, comprising at least one network transceiver useable to communicate over the network.

Add new Claim 46 as follows:
46.	(new)	The at least first device of Claim 18, wherein the GUI comprises an option that is selectable by the end user to enable the coordinating device to transmit commands to IoT devices already communicating with the coordinating device to configure the IoT devices already communicating with the coordinating device to 

Add new Claim 47 as follows:
47.	(new)	The at least first device of Claim 18, comprising the display.

Add new Claim 48 as follows:
48.	(new)	The at least first device of Claim 47, comprising at least one network transceiver useable to communicate over the network.

Add new Claim 49 as follows:
49.	(new)	The at least first device of Claim 18, comprising at least one network transceiver useable to communicate over the network.

Add new Claim 50 as follows:
50.	(new)	The at least first device of Claim 18, comprising the second device, and comprising a respective network transceiver on each of the first and second devices, the respective network transceivers being useable for communication between the first and second devices over the network.




Reasons for Allowance

The claims 1, 9, 11, 15-16, 18, 25-26, 38-40 and 42-50 are allowed.
the closest prior art of record (Smith, U.S. No. 2019/0349426) does not teach nor suggest in detail “present a graphical user interface (GUI) on a display, the GUI being usable to configure one or more settings related to a network, the GUI comprising an option that is selectable by an end user a single time to enable the coordinating device to transmit commands to Internet of things (IoT) devices already communicating with the coordinating device to configure the IoT devices already communicating with the coordinating device to communicate peer-to-peer using non-Wi-Fi communication for configuration of settings of one or more new IoT devices joining the network” in combination with all the elements of each independent claim as argued by Applicant (see pages 9-10 of applicant’s argument dated 4/20/2021).   So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
With regard to independent claims 1 and 11 the applicant's detailed description define distinct features of responsive to the identification and the detection and based on selection of the option, transmit data to the first IoT device for integration of the first IoT device into the network, the data indicating one or more settings already applied at a second IoT device different from the first IoT device sets the applicant apart from the prior art.  
Independent claim 18 also further explains present a graphical user interface (GUI) on a display, the GUI being usable to configure one or more settings related to a network, the GUI comprising an element at which a threshold distance is specifiable by an end user, the threshold distance defining a maximum distance that settings configuration data 
The above features in conjunction with all other limitations of the dependent and independent claims 1, 9, 11, 15-16, 18, 25-26, 38-40 and 42-50 are hereby allowed.
The dependent claims further limit the independent claims and are consideredallowable on the same basis as the independent claims as well as for the furtherlimitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Allowed Claims

Claims 1, 9, 11, 15-16, 18, 25-26, 38-40 and 42-50 are allowed (renumbered 1-20). 



Cancelled claims



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
6/14/2021